              Case 3:20-cv-05914-RSL Document 21 Filed 03/29/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      DARREN LEE SMITH,
                                                             Cause No. C20-5914RSL
 9
                            Plaintiff,

10
                  v.                                         ORDER OF DISMISSAL

11
      DSHS BOARD OF APPEALS, et al.,

12
                            Defendants.

13

14
           This matter comes before the Court on plaintiff’s motion to dismiss. Defendants, who
15

16   filed their answer on March 15 2021, consent to the dismissal for purposes of Fed. R. Civ. P.

17   41(a)(1). The motion is therefore GRANTED, and the above-captioned matter is DISMISSED.
18

19
           Dated this 29th day of March, 2021.
20

21                                            Robert S. Lasnik
                                              United States District Judge
22

23

24

25

26

27

28   ORDER QUASHING SUBPOENA - 1
